             Case 2:20-cv-00738-TSZ Document 26 Filed 09/24/20 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         NINTENDO OF AMERICA INC,
 8                             Plaintiff,
                                                        C20-738 TSZ
 9            v.
                                                        MINUTE ORDER
10       ANXCHIP.COM, et al.,
11                             Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    The Court has reviewed Plaintiff’s Motion for Default Judgment and Entry
14
   of a Permanent Injunction, docket no. 25. The Court DEFERS ruling on this Motion and
   DIRECTS Plaintiff to file supplemental briefing addressing whether the Court can enter a
15
   partial default judgment without notice of voluntary dismissal of the claims against
   Defendant Does 1–20.
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 24th day of September, 2020.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
